The appeal is from a fine of $100.00 assessed by a jury in the county court upon a charge of violating the liquor laws.
The complaint charges that appellant did knowingly sell liquor to Charles Glover, a minor, well knowing that he was under twenty-one years of age and that said liquor "was then and there an alcoholic beverage containing alcohol in excess of four per cent. by weight, to-wit, wine*****." In his motion for an instructed verdict appellant contends that the identity of the party selling the wine to the Glover boy was not proven; that knowledge of the age of the minor was not proven in the accused to that degree required by law and that the evidence was insufficient because it was not proven that the wine sold had an alcoholic content of four per cent. as alleged.
We think the evidence of Charles Glover, together with that of the proprietor of the place for whom appellant worked, sufficiently identifies him as the party making the sale.
It is in evidence that the minor was a school boy sixteen years of age; that he was large in size but had a youthful appearance. On a previous occasion only a few months before the sale alleged, he had informed appellant of his age. This was sufficient. Such evidence is not denied or explained away and no defense testimony was offered in rebuttal, either to deny, modify, or explain the State's evidence on the subject. We are unable to say that this contention should have been sustained.
Art. 666-26 of the Penal Code, a section of the Liquor Control Act, makes it unlawful for any person to knowinyly sell any liquor to any person under twenty-one years of age. Section 3a of the same article (volume 1, page 628, Vernon's Ann. P. C.) contains the following definition of liquor:
" 'Liquor' shall mean any alcoholic beverage containing alcohol in excess of four (4) per centum by weight, unless otherwise indicated. Proof that an alcoholic beverage is alcohol, spirits of wine, whiskey, liquor, wine, brandy, gin, tequilla, mescal, habanero, or barreteago, shall be prima facie evidence that the same is liquor as herein defined."
The State, having proved the sale of wine, fully complied with the statutory requirements. Skinner v. State,  159 S.W.2d 879. *Page 515 
The judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.